The parties to this action, husband and wife, entered into a separation agreement, dated October 21, 1916. Both parties were represented by distinguished lawyers, and the agreement bears evidence of the fact that it was prepared with great care to provide for all contingencies and to fix finally the rights of the respective *Page 467 
parties, including the obligations of the husband. There were two children, issue of the marriage, a boy and a girl, and the agreement provides for their care, keep and welfare. It would indeed be difficult to give a reason for such an agreement if it were not that the parties desired and intended to fix definitely their relative rights, and the husband to know his full and complete obligations. This is the reason for employing lawyers and paying them to give advice and draw papers. The work has been done so well that the agreement has stood unchallenged for nearly seventeen years, and even now there is no attempt to modify any of its provisions.
The agreement, in substance, provides as follows: The child, Albert Clayburgh, is to reside with the father. Of course the father assumes his support. The child, Evelyn Clayburgh, is to reside with the mother, and we would naturally expect the agreement to provide money enough to support them both, or to state to what extent the father would be liable for the daughter's support. No lawyer of any parts would leave this matter open for dispute.
The support of the wife and daughter and the limit of liability or obligation were the main, or only things the agreement was to deal with. Thus we find that both parties agreed that the children shall be brought up in a proper moral environment. The father provides for the medical attendance in case his daughter requires it, for a nurse, if necessary, and reserves to himself the right to select the school for her education. No neglect of the child upon the part of the father is at all apparent. He is mindful not only for her material but for her mental and spiritual welfare. And then we find, following all these safeguards for the daughter and her welfare, a money allowance made to the mother, with whom the child was to make her home. For a young child living with her mother, there being but two of them, the most unnatural *Page 468 
thing would be to make a separate allowance for the mother and a separate allowance for the child. As the mother, guardian, would look after her daughter and provide the comforts and necessaries of the one home, the amount paid her by the husband would be expected to cover both. Thus we find paragraph X, stating just what the money is for and what additional obligations, if any, the father assumes for his daughter:
"X. The party of the first part agrees that he will pay or cause to be paid to the party of the second part, so long as she may live and not remarry, during the lifetime of the party of the first part, the sum of Fifteen thousand dollars ($15,000) per year, and in the event of the decease of the party of the first part, thereafter the sum of Ten thousand dollars ($10,000) per year, in equal monthly instalments on the first day of each and every month, in lieu of alimony and in full for her support and maintenance. Such payments shall be made to the party of the second part in the City of New York or at any bank or trust company in the City of New York designated by the party of the second part. Upon the death or remarriage of the party of the second part, such payments shall at once cease and determine. In addition to the said payments the party of the first part will also pay the salary of the nurse, the medical attendance and the school expenses for the child Evelyn Clayburgh as hereinabove provided. The party of the second part agrees that she will accept the said sum hereinbefore agreed to be paid for her maintenance and support and the other terms and conditions of this agreement as hereinbefore set forth, and agrees that she will not at any time in the future contract or incur any debts or obligation upon which the party of the first part or his estate might or could be held liable or called upon to pay. * * * Upon payment by the party of the first part of the sums in this agreement provided to be paid by him, there shall be no further *Page 469 
obligation upon him under this agreement or otherwise, or in any contingency whatsoever, to make any payments or disbursements either to the party of the second part or for her use and benefit, or to any other party for her account or for her maintenance and support."
Separation agreements are to be read like any other agreements. The husband gives his wife $15,000 a year for her support. The little girl is to live with her. And "in addition" he agrees to pay the salary of the nurse, to pay for the medical attendance and for the school expenses for the child, and nothing more.
The wife agrees that when he has paid these amounts he will not at any time be called upon to pay anything more. The specific words are, "Upon payment of the sums provided there shall be no further obligation upon him in any contingency whatsoever." Now the appellant would say that the agreement is meaningless; that there are other things "in addition" which the husband should pay; he should pay the wife for the support and maintenance by her of the child. She never thought of this during all of these years until 1928, and naturally only seeks to recover for the last six years, the rest of the claim being barred by the Statute of Limitations. Such belated action would be a strong indication in any other class of litigation that the claim is an after-thought and that she herself or her advisers never thought before 1928 that her agreement could possibly sustain such a claim.
To us this agreement is clear and needs no jury to assist the court in its interpretation.
The judgment should be affirmed, without costs.